DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/014/2021 and 06/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a sampling module", claim 1, lines 2 and 3; "sampling module", claim 5, line 6; "sampling module", claim 6, line 2; "control module", claim 7,  line 1; "sampling module", claim 8, line 1; "sampling module", claim 9, line 1; "analysis 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0113975 A1- Kuennecke et al., and further in view of US 6,692,968 B2- Burshteyn et al.
Claim 1: “A device for examining a medium inside a bioreactor with a sampling module for taking a sample of the medium,”:  Kuennecke et al. discloses the present invention relates to a sampling device for obtaining a sample of an analyte (Para. [0001], lines 1-2).  Further, Kuennecke et al. discloses the invention relates to the process in when observing a bioreactor and determine the concentration of a preselected analyte in a medium (Para. [0002], lines 2-6).  Additionally, Kuennecke et al. discloses a sampling module (sampling catheter 10, Para. [0037], line 1, Fig. 2).
“wherein the sampling module has an extraction region that can be arranged in touch- contact with the medium inside the bioreactor.”:  Kuennecke et al. discloses, a sampling device for obtaining a sample of an analyte comprises a feed line and a discharge line as well as an analyte feed chamber in fluidic connection between the feed line and the discharge line; the analyte feed chamber has an opening (opening 14, Para. [0037], line 3, Fig. 1) which is provided with an analyte-permeable membrane to allow the analyte to pass through from a medium to be investigated from a region outside the analyte feed chamber (Para. [0011], lines 1-7, Fig. 1).  Further, Fig. 1 illustrates an extraction region (opening 14) arrange in touch-contact with the medium inside the bioreactor.

Regarding claim 1, Kuennecke et al. teaches the invention discussed above.  Further, Kuennecke et al. teaches a membrane 15 and an extraction region (opening 14) and Fig. 1 illustrate membrane 15 arranged at the extraction region (opening 14) 
For claim 1, Burshteyn et al. teaches an invention relating to the field of test sample analysis and preparation (Col. 1, lines 10-11), and Burshteyn et al. teaches the device 24 can include more than one membrane 60 (Col. 12, lines 9-10, Fig. 3), which reads on the instant claim limitation of at least two different membranes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kuennecke et al. to include two different membranes as taught by Burshteyn et al., because Burshteyn et al. teaches it has been found having more than one lumen will increase the processing flow rate. In addition, having more than one lumen will have less fouling and require less cleaning cycles (Col. 12, lines 15-17).

Regarding claim 2, Kuennecke et al. teaches a membrane 15 and an extraction region (opening 14) and Fig. 1 illustrate membrane 15 is arranged on an outer region of the extraction region (opening 14), where they are in touch-contact with the medium discussed above in claim 1.  However, Kuennecke et al. does not explicitly teach at least two different membranes. 
For claim 2, Burshteyn et al. teaches an invention relating to the field of test sample analysis and preparation (Col. 1, lines 10-11), and Burshteyn et al. teaches the device 24 can include more than one membrane 60 (Col. 12, lines 9-10, Fig. 3), which reads on the instant claim limitation of at least two different membranes.


Regarding claim 3, Kuennecke et al. teaches a membrane 15 above and Kuennecke et al. teaches the membrane of a sampling device according to the invention differently sized cutoff pores ranging from 80 kDa to 20 kDa (Para. [0023], lines 1-2) discussed above in claim 1.  However, Kuennecke et al. does not explicitly teach wherein at least two different membranes differ at least in that they have differently sized cutoff pore sizes.
For claim 3, Burshteyn et al. teaches an invention relating to the field of test sample analysis and preparation (Col. 1, lines 10-11), and Burshteyn et al. teaches the device 24 can include more than one membrane 60 (Col. 12, lines 9-10, Fig. 3), and Burshteyn et al. teaches the apparatus preferably includes a microporous hollow fiber membrane having a plurality of pores sizes (Col. 3, lines 51-53), which reads on the instant claim limitation of wherein at least two different membranes differ at least in that they have differently sized cutoff pore sizes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kuennecke et al. to include two different membranes as taught by Burshteyn et al., because Burshteyn et al. teaches it 

Regarding claim 4, Kuennecke et al. teaches the invention discussed above in claim 3.  Further, Kuennecke et al. teaches a first membrane 15 and a cutoff pore size 80 kDa to 20 kDa, which reads on the limitation of a first membrane having a cutoff pore size of 50 kDa to 200 kDa, discussed above in claim 3.  However, Kuennecke et al. does not teach at least two different membranes where the second membrane has a cutoff pore size of 10 kDa to 30 kDa.
For claim 4, Burshteyn et al. teaches the device 24 can include more than one membrane 60 (Col. 12, lines 9-10, Fig. 3) and Burshteyn et al. teaches the apparatus preferably includes a microporous hollow fiber membrane having a plurality of pore sizes (Col. 3, lines 51-53), therefore, because Burshteyn et al. teaches a membrane that can include a multiple pore sizes, the cutoff pore size limitation of 10 kDa to 30 kDa can be included as well, as a plurality of pore sizes can be any size, which reads on the instant claim limitation of at least two different membranes where the second membrane has a cutoff pore size of 10 kDa to 30 kDa.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kuennecke et al. to include a first membrane of the at least two different membranes has a cutoff pore size of 50 kDa to 

Regarding claim 5, Kuennecke et al. teaches the invention discussed above in claim 1.  Further, Kuennecke et al. teaches a first membrane (membrane 15) is designed and ranged to allow proteins to pass from the medium into the sampling module (Para. [0023], lines 4-8 and line 12 (antibodies).  Further, Kuennecke et al. teaches other analytes such as glucose (nutrient), lactate (metabolilte), pH, pO2 and PCO2 methanol, ethanol, formiate, acetate, glutamine, glutamate, urea, uric acid, phosphate, antibodies, growth factors and hormones are passable (Para. [0023], lines 10-12).  However, Kuennecke et al. does not teach at least two different membranes.
For claim 5, Burshteyn et al. teaches the device 24 can include more than one membrane 60 (Col. 12, lines 9-10, Fig. 3) and Burshteyn et al. teaches the device 24 selectively retains the cells of interest while allowing the interferants to pass through (Col. 12, lines 52-54, Fig. 3), which reads on the instant claim limitation of at least two different membranes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kuennecke et al. to include at least 

Regarding claim 11, Kuennecke et al. teaches the invention discussed above in claim 1.  Further, Kuennecke et al. teaches a sampling medium and analysis of a medium, discussed above.  However, Kuennecke et al. does not explicitly teach an analysis module.
For claim 11, Burshteyn et al. teaches an invention relating to the field of test preparation and analysis (Col. 1, lines 10-11) and flow cytometry or a similar analytical device (Col. 21, lines41- 42), which reads on the instant claim limitation of an analysis module.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kuennecke et al. to include an analytical module as taught by Burshteyn et al., because Burshteyn et al. teaches analysis can be performed of the test sample from which the interferants have been removed using flow cytometry or a similar analytical device (Col. 21, lines 41-43).

claim 12, Kuennecke et al. teaches the invention discussed above in claim 11.  Further, Kuennecke et al. teaches a sampling medium and analysis of a medium, discussed above.  However, Kuennecke et al. does not explicitly teach an analysis module designed to determine a concentration of at least two different components in the medium by examining the sample of the medium taken.
For claim 12, Burshteyn et al. teaches an invention relating to the field of test preparation and analysis (Col. 1, lines 10-11) and flow cytometry or a similar analytical device (Col. 21, lines41- 42), where an analytical device e.g. flow cytometer is capable of determining a concentration of at least two different components in the medium, and which reads on the instant claim limitation of an analysis module designed to determine a concentration of at least two different components in the medium by examining the sample of the medium taken.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kuennecke et al. to include an analytical module; where an analytical device e.g. flow cytometer is capable of determining a concentration of at least two different components in the medium as taught by Burshteyn et al., because Burshteyn et al. teaches analysis can be performed of the test sample from which the interferants have been removed using flow cytometry or a similar analytical device (Col. 21, lines 41-43).

Claim 13: “A method for examining a medium inside a bioreactor with the steps: arranging an extraction region of a sampling module in touch-contact with the medium inside the bioreactor;”:  Kuennecke et al. discloses the present invention relates to a 
“examining the sample of the medium taken.”:  Kuennecke et al. discloses a sample of the analyte is usually obtained from the medium by a dialysis process. In Such a process, a probe provided with a dialysis or gas diffusion membrane as the “measuring window' is introduced into the medium to be examined (Para. [0002], lines 10-14).

Regarding claim 13, Kuennecke et al. teaches the invention discussed above.  Further, Kuennecke et al. teaches a membrane 15 and an extraction region (opening 14) and Fig. 1 illustrate membrane 15 arranged at the extraction region (opening 14) above.  However, Kuennecke et al. does not explicitly teach at least two different membranes. 
For claim 13, Burshteyn et al. teaches an invention relating to the field of test sample analysis and preparation (Col. 1, lines 10-11), and Burshteyn et al. teaches the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kuennecke et al. to include two different membranes as taught by Burshteyn et al., because Burshteyn et al. teaches it has been found having more than one lumen will increase the processing flow rate. In addition, having more than one lumen will have less fouling and require less cleaning cycles (Col. 12, lines 15-17).

Regarding claim 14, Kuennecke et al. teaches the invention discussed above in claim 13.  Further, Kuennecke et al. teaches a membrane in touch-contact with the medium discussed above and illustrated below in annotated Fig. 1a.  However, Kuennecke et al. does not teach a two different membranes.

    PNG
    media_image1.png
    324
    615
    media_image1.png
    Greyscale

For claim 14, For claim 1, Burshteyn et al. teaches an invention relating to the field of test sample analysis and preparation (Col. 1, lines 10-11), and Burshteyn et al. teaches the device 24 can include more than one membrane 60 (Col. 12, lines 9-10, Fig. 3), which reads on the instant claim limitation of at least two different membranes.
.


Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0113975 A1- Kuennecke et al., and US 6,692,968 B2- Burshteyn et al., and in further view of US 9,017,997 B2- Wuenn et al.
Regarding claim 6, modified Kuennecke et al. teaches the invention discussed above in claim 1.  Additionally, modified Kuennecke et al. teaches a similar transport line illustrated in annotated Fig. 2 below, at least two different membranes and an extraction region; and where each membrane limits the transport line to the outside (illustrated below in annotated Fig. 2), discussed above.  However, modified Kuennecke et al. does not explicitly teach an adsorber.

    PNG
    media_image2.png
    224
    626
    media_image2.png
    Greyscale

For claim 6, Wuenn et al. teaches an invention relating to a bioreactor for culturing microorganisms and cells (Col. 1, lines 6-7), and Wuenn et al. teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kuennecke et al. and further include an adsorber as taught by Wuenn et al., because Wuenn et al. teaches membrane adsorbers prevent certain substances, for example toxic substances or viruses, must not pass into the perfusate during the perfusion, the filter medium consists of membrane adsorbers. Membrane adsorbers are taken to mean ion-exchange membranes, adsorption membranes or active membranes, in particular biologically active membranes (Col. 5, lines 3-8).

Regarding claim 7, modified Kuennecke et al. teaches the invention discussed above in claim 6.  Further, modified Kuennecke et al. does teach an adsorber, a transport line and a sampling module discussed above.   However, modified Kuennecke et al. does not explicitly teach a control module for controlling an adsorber through the extraction region along the transport line.
For claim 7, Burshteyn et al. teaches, the various components of the apparatus are controlled by an information processing unit, such as a computer (Col. 11, lines 41-43), which reads on the instant claim limitation of a control module for controlling an adsorber through the extraction region along the transport line.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kuennecke et al. and further include a control module as taught by Burshteyn et al., because Burshteyn et al. 

Regarding claim 8, modified Kuennecke et al. teaches the invention discussed above in claim 6.  Further, modified Kuennecke et al. teaches a transport line through an extraction region (opening 14) and at least two different membranes, discussed and illustrated above.  However, modified Kuennecke et al. does not explicitly teach the at least two different membranes are arranged one behind the other in the transport direction through the transport line.
For claim 8, Burshteyn et al. teaches hollow fiber membranes for use as filtration device 24 can be fashioned by one of skill in the art (Col. 8, lines 38-39), which reads on the instant claim limitation of the at least two different membranes are arranged one behind the other in the transport direction through the transport line.  Further, the arrangement of the at least two different membranes one behind the other in the transport direction through the transport line is considered an obvious design choice (MPEP §2144.04, Section I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kuennecke et al. and further include at least two different membranes are arranged one behind the other in the transport direction through the transport line as taught by Burshteyn et al., because 

Regarding claim 9, modified Kuennecke et al. teaches the invention discussed above in claim 6.  Additionally, modified Kuennecke et al. teaches two similar transport lines illustrated in annotated Fig. 2 below, at least two different membranes and an extraction region; and where each membrane limits the transport line to the outside (illustrated below in annotated Fig. 2), discussed above.  However, modified Kuennecke et al. does not teach the at least two different membranes are arranged in different transport lines.  


    PNG
    media_image3.png
    225
    635
    media_image3.png
    Greyscale


For claim 9, Burshteyn et al. teaches hollow fiber membranes for use as filtration device 24 can be fashioned by one of skill in the art (Col. 8, lines 38-39), which reads on the instant claim limitation of the at least two different membranes are arranged in different transport lines.  Further, the arrangement of the at least two different membranes are arranged in different transport lines is considered an obvious design choice (MPEP §2144.04, Section I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kuennecke et al. and further . 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0113975 A1- Kuennecke et al., US 6,692,968 B2- Burshteyn et al., and in further view of US 4,700,560A- Hoffa et al.
Regarding claim 10, modified Kuennecke et al. teaches the invention discussed above in claim 1.  Further, modified Kuennecke et al. teaches a dialysis membrane (Para. [0002], lines 12-13).  However, modified Kuennecke et al. does not teach more than one membrane is designed as dialysis membranes and/or semipermeable membranes.
For claim 10, Hoffa et al. teaches a calibration cell according to the present invention may be used to calibrate a sensor for measuring a gaseous or non-gaseous constituent parameter of a fluid (Col. 3, lines 4-6) and Hoffa et al. teaches semi-permeable membranes 18 and 20 (Col. 3, lines 46-47, Fig. 1), which reads on the instant claim limitation of wherein the membranes are designed as dialysis membranes and/or semipermeable membranes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kuennecke et al. and further include semi-permeable membranes as taught by Hoffa et al., because Hoffa et al. .



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0113975 A1- Kuennecke et al., US 6,692,968 B2- Burshteyn et al. and in further views of US 9,017,997 B2- Wuenn et al. and US 7,390,409 B2-Demmer et al.
Regarding claim 15, modified Kuennecke et al. teaches the invention discussed above in claim 14.  Further, modified Kuennecke et al. teaches a transport line and an analysis module discussed above.  However, modified Kuennecke et al. does not teach an adsorber.
For claim 15, Wuenn et al. teaches an invention relating to a bioreactor for culturing microorganisms and cells (Col. 1, lines 6-7), and Wuenn et al. teaches membrane adsorbers (Col. 5, lines 5-6), which reads on the instant claim limitation of an adsorber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kuennecke et al. and further include an adsorber as taught by Wuenn et al., because Wuenn et al. teaches membrane adsorbers prevent certain substances, for example toxic substances or 

Additionally, regarding claim 15, modified Kuennecke et al. teaches the invention discussed above in claim 14.  Further, modified Kuennecke et al. teaches a transport line, an analysis module, and an adsorber discussed above.  However, modified Kuennecke et al. does not teach wherein the adsorber flow is controlled in such a way that the components of the medium pass through each of the membranes into an adsorber resting in the transport line for a predetermined period of time. 
Additionally, for claim 15, Demmer et al. teaches an invention relating to a membrane holder for membrane adsorber chromatography (Col. 1, lines 7-8), and Demmer et al. teaches the principle of flow membrane adsorber chromatography is known in the field of production, in which case the adsorber membrane stack is integrated in a line system and flowed through for a defined time (Col. 2, lines 13-16), which reads on the instant claim limitation of wherein the adsorber flow is controlled in such a way that the components of the medium pass through each of the membranes into an adsorber resting in the transport line for a predetermined period of time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kuennecke et al. and further include the adsorber flow is controlled in such a way that the components of the medium pass through each of the membranes into an adsorber resting in the transport .


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0113975 A1- Kuennecke et al., US 6,692,968 B2- Burshteyn et al., and further in view of US 5,800,692- Naylor et al.
Regarding claim 16, modified Kuennecke et al. teaches the invention discussed above in claim 13.  Further, modified Kuennecke et al. teaches it possible to determine the concentration of conventional analytes, such as glucose (Para. 0017], lines 3-5) and modified Kuennecke et al. teaches two different membranes discussed above.  However, modified Kuennecke et al. does not teach wherein the sample of the medium is extracted through an air bubble.
For claim 16, Naylor et al. teaches an invention relating to sample concentration and/or processing prior to or during separation of analytes that are analyzed (Col. 2, lines 39-42) and its useful to clinical diagnostics, forensic sciences, environmental chemistry, agrochemical analysis, petrochemical business, food industry (Col. 2, lines 43-45); further, Naylor et al. teaches liquid bubbles are used to confine or retain sample 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Kuennecke et al. and further include a method wherein the sample of the medium is extracted through an air bubble as taught by Naylor et al., because Naylor et al. teaches it may be helpful or necessary to confine, retain or immobilize the sample processing material in the microcolumn (Col. 10, lines 14-16) and liquids continue to pass through the microcolumn when a means for confining the sample processing material is used; preferably, one or more frits, plugs, gas or liquid bubbles (Col. 10, lines 18-21).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799